DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 08/24/2021.  Claims 1-16, of which claims 1-4, 7-10 and 13-16 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in Japan on 02/28/2019 under 35 U.S.C. 119(a)-(d).

 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 08/24/2021 and 09/13/2021 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over non-patent literature document to HANDTE et al. (see IDS field on 08/24/2021) in view of U.S. Patent Application Publication No. US 2019/0215205 to Kim et al. and further in view of non-patent literature document to Park et al. (see IDS field on 08/24/2021)

Regarding claims 1-4, 7-10 and 13-16, Handte et al. disclose that an "NUC indication" is added to EDMG-header-A;  an "NUC indication" is added to EDMG-header-B; and
that an NUC indication consists of a single bit (slide 5 – extracted below):

    PNG
    media_image1.png
    247
    802
    media_image1.png
    Greyscale

Handte et al. further disclose that different applied modulation is determined on the basis of the combination of an NUC indication and an EDMG-MCS subfield (slide 6, extracted below - truncated):


    PNG
    media_image2.png
    213
    476
    media_image2.png
    Greyscale

Kim et al., in the same field of endeavor, disclose different MCS modulation system (¶[0080]: different MCSs may be configured for an SC (single carrier mode) mode and an OFDM (Orthogonal Frequency Division Multiplexing) mode, as shown in the table below. Table 2 shows an MCS configuration for the SC mode, and Table 3 shows an MCS configuration for the OFDM mode; tables 2-3, extracted below):

    PNG
    media_image3.png
    355
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    370
    media_image4.png
    Greyscale


Kim et al. further disclose that the MCSs shown above may be applied depending on the value of the NUC applied field of the EDMG Header-A field (¶[0082] Additionally, a different MCS modulation method from the MCSs indicated by the above tables may be applied depending on the value of the 'NUC(Non-Uniform Constellation)
Applied' field of the EDMG Header-A field. In an example, if the 'NUC Applied' field value of the EDMG Header-A field is'1'and the indicated MCS is 16QAM, the MCS for this configuration may be set to 8 PSK instead of 16QAM.). Handte et al. and Kim et al. inventions are both related to IEEE 802.11ay. Therefore, the legacy fields (i.e., L-STF, L-LTF, L-SIG) are included in the preamble of both Handte et al. and Kim et al. inventions although they are not expressly disclosed. Handte et al. and Kim et al. disclose an EDMG header, which has a region that includes information indicating that an NUC is to be applied. However, Handte et al. and Kim et al. inventions are not related to IEEE 802.11EHT (Extremely High Throughput) in which the preamble includes EHT-SIG-A, EHT-SIG-B, EHT-STF, and EHT-LTF.

Park et al., in the same field of endeavor, discuss physical (PHY) feature of EHT (title)  and disclose that a non-uniform constellation is already adopted for IEEE 802.11ay that a non-uniform constellation may be considered for better performance (slide 19, extracted below - truncated)

    PNG
    media_image5.png
    309
    975
    media_image5.png
    Greyscale


Park et al. further disclose EHT-STF and EHTLTF (slide 5, extracted below - truncated)

    PNG
    media_image6.png
    152
    895
    media_image6.png
    Greyscale


EHT-SIGA (slide 6, extracted below - truncated)

    PNG
    media_image7.png
    147
    957
    media_image7.png
    Greyscale


L-LTF (slide 8, extracted below - truncated)

    PNG
    media_image8.png
    99
    926
    media_image8.png
    Greyscale

EHT-SIGB (slide 9, extracted below - truncated)

    PNG
    media_image9.png
    131
    888
    media_image9.png
    Greyscale

and L-SIG (slide 18, extracted below - truncated)

    PNG
    media_image10.png
    115
    895
    media_image10.png
    Greyscale

Park et al. invention is related to IEEE 802.11ay. Therefore, the legacy fields are included in the preamble of Park et al. invention although they are not expressly disclosed. Park et al. invention do not disclose the order of the aforesaid fields, as claimed.  
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to put the aforesaid fields in any order, including but not limited to the claimed orders, because the Applicant has not disclosed that such order provides an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Park et al. with the system of Handte et al. and Kim et al. to obtain the invention claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claims 1, 7 and 13, the communication device and method disclosed above transmit the PHY frame. Therefore, claims 3, 9 and 15 are the receivers which receive the transmitted PHY frame. Regarding claims 13-16, use of a non-transitory computer readable storage medium that stores a program for causing a processor (e.g., a computer in a communication device) to perform a method (e.g., transmit or receive PHY frame) is well known in the art, as disclosed by Lee et al. (¶[0130]: The methods described above ... may be recorded, stored, or fixed in one or more computer-readable media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions instructions.)  

Regarding claims 5 and 11, Handte et al. in view of Kim et al. disclose as stated above. Handte et al. also disclose  wherein the information is indicated by 1 bit (slide 5 – extracted below):

    PNG
    media_image1.png
    247
    802
    media_image1.png
    Greyscale

Regarding claims 6 and 12, Handte et al. in view of Kim et al. disclose as stated above. Handte et al. also disclose  wherein the information is indicated by a plurality of bits in association with the modulation scheme (slide 6, extracted below – truncated; The NUC indication disclosed by Handte et al., as well as those disclosed by Kim et al., are used in combination with an MCS. Therefore, one of the ordinary skill could easily integrate information relating to an NUC and an MCS and express the information relating to the NUC in multiple bits in association with the modulation system ):

    PNG
    media_image2.png
    213
    476
    media_image2.png
    Greyscale

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Y. Ghasempour, C. R. C. M. da Silva, C. Cordeiro and E. W. Knightly, "IEEE 802.11ay: Next-Generation 60 GHz Communication for 100 Gb/s Wi-Fi," in IEEE Communications Magazine, vol. 55, no. 12, pp. 186-192, Dec. 2017, doi: 10.1109/MCOM.2017.1700393.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631